DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 8, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,336,695 to Nass et al. (hereinafter Nass).
Regarding Claim 1.  Nass et al. teaches a foam prepared by foaming and reacting a reaction mixture (Column 4, Lines 45 – 64).  In Example 1, the reaction mixture consists of the following ingredients:
LEVAGEL® VP SN 100, which is a polyether polyol (Column 3, Lines 64 – 65; and Column 5, Lines 22 – 30 and 50 - 54);
DESMODUR® PF, which is a diisocyanate (Column 3, Lines 65 – 68; and Column 5, Line 30);
FAVOR® 922 SK, which is a sodium polyacrylate resin that is a superabsorber/hydrophilic polymer (Column 3, Line 68 – Column 4, Line 2; Column 5, Line 27);
water (Column 5, Line 29).  Water is a chemical blowing agent, reacting with isocyanate to generate carbon dioxide.  Thus, the foam is Nass et al. is generated by the reaction of water.  Water is provided in an amount of 4.9% by weight relative to 24% by weight of the hydrophilic FAVOR® 922 SK (Column 5, Lines 27 and 29), which can be calculated to correspond to roughly 16.9 weight percent relative to the total weight of the hydrophilic polymer and water;
and 
dibutyltin dilaurate (Column 5, Line 28), which is a catalyst.
The foam thus does not contain any surfactants, as the reaction mixture consists of only the aforementioned ingredients.
While the Office recognizes that Nass et al. simply combines the hydrophilic polymer with water and all other ingredients at the same time, combining the hydrophilic polymer with water prior to combining with the other ingredients such that the hydrophilic polymer “comprises” the water is a product-by-process limitation that is not further limiting in as so far as the structure of the product is concerned. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113)  Once a product appearing substantially identical is found, the burden shifts to the applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993) (MPEP 2113)  
Regarding Claims 2, 3, 5 – 7 and 19.  Nass teaches the foam of Claim 1 but does not expressly teach the surfaces of the foam solate after water absorption.  Nass is also silent regarding its water release rate, expansion rate, tackiness of its surfaces, and water absorption rate.  Additionally, Nass does not expressly characterize the foam material as hemostatic.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Nass teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a foaming having each of the instantly claimed properties, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 8.  Nass teaches the foam of Claim 1.  In Example 1, the reaction mixture comprises 61 weight percent the polyether polyol LEVAGEL® VP SN 100; 7 weight percent the diisocyanate DESMODUR® PF; and 28.9 weight percent hydrophilic polymer FAVOR® 922 SK and water (Column 5, Lines 24 - 30).
Regarding Claim 16.  Nass teaches a wound dressing comprising the foam of Claim 1 (Column 4, Lines 65 – 68).
Regarding Claim 18.  Nass teaches the foam of Claim 1 is adhesive and can be applied to wounds, e.g. skin wounds (Column 1, Lines 7 – 26; and Column 5, Lines 1 - 19).
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,336,695 to Nass, as applied to Claim 1 above, and further as evidenced by JP 2008524410A and GB 2 111 425 A to Williams et al.  For the purposes of examination, citations for JP 2008524410A are taken from a machine translation of the document obtained from Clarivate Analytics.
Regarding Claim 11.  Nass teaches the foam of Claim 1.  In Example 1, the reaction mixture comprises the polyether polyol LEVAGEL® VP SN 100 (Column 5, line 26).  JP 2008524410A provides evidence that this compound has an OH number/functionality of 4 and an average molecular weight of 6400 (see MODE-FOR-INVENTION).  Using these values, LEVAGEL® VP SN 100 can be calculated to have 1600 gram equivalents for OH.
DESMODUR PF is used as the diisocyanate in Example 1 of Nass (Column 5, Line 30).  Williams et al. provides evidence DESMODUR PF has an equivalent weight of 184.5 (Page 2, Lines 49 – 50).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,336,695 to Nass et al. (hereinafter Nass).
Regarding Claim 12.  Nass et al. teaches a composition for a foam (Column 4, Lines 45 – 64).  In Example 1, the reaction mixture consists of the following ingredients:
LEVAGEL® VP SN 100, which is a polyether polyol (Column 3, Lines 64 – 65; and Column 5, Lines 22 – 30 and 50 - 54);
DESMODUR® PF, which is a diisocyanate (Column 3, Lines 65 – 68; and Column 5, Line 30);
FAVOR® 922 SK, which is a sodium polyacrylate resin which is a superabsorber/hydrophilic polymer (Column 3, Line 68 – Column 4, Line 2; Column 5, Line 27);
water (Column 5, Line 29).  Water is a compound is a chemical blowing agent, reacting with isocyanate to generate carbon dioxide.  Thus, the foam is Nass et al. is generated by the reaction of water.  Water is provided in an amount of 4.9% by weight relative to 24% by weight of the hydrophilic FAVOR® 922 SK (Column 5, Lines 27 and 29), which can be calculated to correspond to roughly 16.9 weight percent relative to the total weight of the hydrophilic polymer and water;
and 
dibutyltin dilaurate (Column 5, Line 28), which is a catalyst.
The foam thus does not contain any surfactants, as the reaction mixture consists of only the aforementioned ingredients.
While the Office recognizes that Nass et al. simply combines the hydrophilic polymer with water and all other ingredients at the same time, combining the hydrophilic polymer with water prior to combining with the other ingredients such that the hydrophilic polymer “comprises” the water is a product-by-process limitation that is not further limiting in as so far as the structure of the product is concerned. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113)  Once a product appearing substantially identical is found, the burden shifts to the applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993) (MPEP 2113)  
Regarding Claim 13.  Nass teaches the composition of Claim 12.  In Example 1, the reaction mixture comprises 61 weight percent the polyether polyol LEVAGEL® VP SN 100; 7 weight percent the diisocyanate DESMODUR® PF; and 28.9 weight percent hydrophilic polymer FAVOR® 922 SK and water (Column 5, Lines 24 - 30).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,336,695 to Nass, as applied to Claim 12 above, and further as evidenced by JP 2008524410A and GB 2 111 425 A to Williams et al.  For the purposes of examination, citations for JP 2008524410A are taken from a machine translation of the document obtained from Clarivate Analytics.
Regarding Claim 15.  Nass teaches the composition of Claim 12.  In Example 1, the reaction mixture comprises the polyether polyol LEVAGEL® VP SN 100 (Column 5, line 26).  JP 2008524410A provides evidence that this compound has an OH number/functionality of 4 and an average molecular weight of 6400 (see MODE-FOR-INVENTION).  Using these values, LEVAGEL® VP SN 100 can be calculated to have 1600 gram equivalents for OH.
DESMODUR PF is used as the diisocyanate in Example 1 of Nass (Column 5, Line 30).  Williams et al. provides evidence DESMODUR PF has an equivalent weight of 184.5 (Page 2, Lines 49 – 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,336,695 to Nass, as applied to Claim 1 above.
Regarding Claim 9.  Nass teaches the foam of Claim 1.  Though Nass does not teach a bioactive substance is provided in the reaction mixture of Example 1, Nass teaches substances having antimicrobial action as suitable additives in the disclosure (Column 3, Lines 32 – 36).  Before the effective filing date of the instantly claimed invention, it would have been obvious to include a substance having antimicrobial action in the foam composition of Example 1 of Nass.  The motivation would have been that this would confer antimicrobial properties to the foam product, allowing for the prevention or treatment of infections, which would be desirable when the foam is used in wound care (Column 4, Lines 65 – 68).
Regarding Claims 10 and 20.  Nass teaches the foam of Claim 1.  Though Nass does not expressly teach the thickness of the foam prepared in Example 1, Nass suggests preparing foams with thicknesses as high as 15 mm in the disclosure (Column 4, Lines 47 – 48).  Before the effective filing date of the instantly claimed invention, it would have been obvious to prepare the foam in Example 1 of Nass with a thickness of up to 15 mm.  The motivation would have been that Nass suggests such thicknesses are suitable for the foams prepared according to the disclosure (Column 4, Lines 47 – 48).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,336,695 to Nass, as applied to Claim 1 above, and further in view of GB 2 277 031 to Raper.
	Regarding Claim 17.  Nass teaches the foam of Claim 1 may be incorporated as an adhesive or protective material in various medical articles (Column 5, Lines 1 - 19) but not specifically as a skin protector for an ostomy appliance.  However, Raper teaches the concept of preparing ostomy bags which are provided with an adhesive disc comprising an erosion-resistant material which may be a polyurethane foam (Page 2, Last Paragraph – Page 3, Paragraph 2).  The adhesive is specifically selected to be compatible with human skin and not cause irritation and undue discomfort (see paragraph spanning Pages 1 – 2), i.e. to protect the skin.  Nass and Raper are analogous art as they are from the same field of endeavor, medical devices comprising polymer foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the polyurethane foam of Nass in an ostomy appliance as taught by Raper.  The motivation would have been that the foams of Nass are suitable for medical applications, including those in which direct contact with wounds are required, and provide advantages such as that they can be removed from human tissue and wounds without leaving residue or causing damage to the tissue (Column 5, Lines 1 - 19).

Response to Arguments
Applicant’s arguments, see pages 6 - 7, filed November 29, 2022, with respect to the rejection(s) of claim(s) in view of US 5,844,013 to Kenndoff et al. and RE 31,757 to Kennedy have been fully considered and are persuasive.  Therefore, the corresponding rejections under 35 U.S.C. 102(a)(1) and 103 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 5,336,695 to Nass et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764